Title: [Diary entry: 8 July 1788]
From: Washington, George
To: 

 Tuesday 8th. Thermometer at 76 in the morning—82 at Noon and 82 at night. Morning clear with the Wind pretty fresh from the Southward which continued all day. Visited all the Plantations. At the Ferry—Only one plow at Work (the driver of the other being sick). About Noon sent two more Cradlers to this place—one from Dogue run & the other from Muddy hole to assist in cutting down Wheat that the Oats here which were getting very ripe might be set about. At French’s—The grain that had been cut down, being too wet, from the Rain of yesterday evening, to gather up but that which was standing being drier, and to be bound with safety the Cradlers and their followers were set about the standing Wheat untill that which was down should dry. The ground being wet I stopped the Plows to assist with the grain. The Barley at this place was cut down yesterday. At Dogue run—the same cause produced the same effect with respect to the management of the standing, & lying down grain; but three Cradlers only were at work here (the two belonging to French’s having gone home, the Cradle of another being broke, and a fourth having been sent to the Ferry). As soon as the Rye, which was on the ground, was dry enough to take up & bind (which happened by 10 Oclock, it was set about; and the Cradlers went to cutting the remainder of the Barley. Stopped the two plows which were at Work here (the driver of the third being unable to follow it) on acct. of the wetness of the grd. and to assist in the harvest. At Muddy hole. Till the cut grain was dry enough to take up, the force here was employed in cutting down & securing Wheat. About 10 Oclock the Cradlers as well as others—went to raking & binding Barley. In the Neck—the Morning was spent in cutting down and securing Wheat—after which in taking up Rye & Barley. But my forward Oats (from Spotswoods seed) in field No. 2, being lodged, and in a ruinous way, I set the Cradlers into these about One ’clock to cut them down. Finished covering the last of the Buck Wheat here this Morning—Four Plows and a harrow at work here.